STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

OMOLABAKE          OJOMO- BAKARE               AND                                              NO.         2021    CW       1488
DELE    BAKARE,             INDIVIDUALLY

AND    ON       BEHALF       OF    THEIR       MINOR
CHILD,          BRITNEY       BAKARE


VERSUS


BATON       ROUGE       COMMUNITY                                                          JANUARY               31,     2022
COLLEGE,          THE       BATON        ROUGE
COMMUNITY          COLLEGE
FOUNDATION,                INC.    AND     XYZ
INSURANCE          COMPANY




In    Re:          The            State         of     Louisiana,                   through            the         Board            of

                   Supervisors                  of     Louisiana                   Community               and      Technical
                   Colleges,               applying               for          supervisory                   writs,               19th
                   Judicial              District          Court,            Parish        of        East    Baton           Rouge,
                   No.       688629.




BEFORE:            McDONALD,             LANIER,       AND     WOLFE,              JJ.


        WRIT          GRANTED           WITH    ORDER.            The        district           court       judge        sitting
pro    tempore             had     the     authority          to       review            any    interlocutory                 order
she     rendered       during the                    progress           of     this        case        under       the        broad
powers          conferred by La.                  Code      Civ.        P.     art.       1631.            Prior       to     final
judgment,             the     judge        had       the    discretion               to    change           the     substance

or     the       result            of     an      interlocutory                    ruling            she     found           to     be
erroneous              and        set     it     aside        without     any              formal           motion.                See
Jackson          v.        Ace     Am.     Ins.        Co.,        2017- 0830, (                La.        App.        1st        Cir.
9/ 21/ 18),           2018        WL     4562071,          at *    3(        unpublished).                   The       district
court'      s    November           5,     2020       order       granted            a    new        trial       and     vacated

the         original              judgment           that         denied            defendant' s                  exceptions.

Although          the       exceptions            were      reset            for    hearing,           when        the      matter
came        before         the     district           court       on     September              7,     2021,       the        court

treated it as a hearing on a motion for new trial rather than a
hearing on the exceptions.   As a result of the prior ruling that
vacated the initial ruling on the exceptions, there is currently
no ruling on defendant' s exceptions.  Accordingly, the September
30,  2021 judgment denying a new trial is vacated.  The matter is
remanded              to      the        district            court            for        consideration                   of        the
exceptions             of     No        Cause              Action,
                                     Insufficiency of Service of
                                                  of

Process, and Vagueness with Motion to Strike filed by defendant,
Baton Rouge Community College.

                                                              imm
                                                              WIL

                                                              EW




COURT       OF   APPEAL,           FIRST       CIRCUIT




     A4 U4eL
       DEPUTY          CL    RK    OF    COURT
                 FOR    THE       COURT